DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 16 February 2021.

Claims 1, 2 and 4-10 are currently amended and claim 3 is as originally presented.  In summary, claims 1-10 are pending in the application.

The amendment of claims 6-10, has removed the means plus function claim structure noted in the previous Office Action, thus, no pending claims are being examined with 112(f) means plus function claim interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shakib et al. (U. S. Patent Application Publication 2018/0144547 A1, already of record, hereafter ‘547) and in view of Steuart (U. S. Patent Application Publication (2019/0149732 A1, hereafter ‘732).

Regarding claim 1 (Currently Amended), Shakib teaches a method for producing a 360-degree image for a predetermined space (‘547; figs. 3 and 12; ¶ 0034; ¶ 0098; Aspects of an origin of distinct location, orientation, exposure, and on occasion motion blur. Each of the 2D image frames may also include 3D data associated therewith (e.g., depth data) – location (origin) and orientation of the camera specify the pose of the camera at the particular 3D image capture location – the 3D reference frame usually consists of three orthogonal Cartesian axes associated with some local coordinate reference point or anchor and a directional vector usually associated with the pointing direction of the center of the lens of an image capturing device) which photographs the plurality of camera images (‘547; figs. 3 and 12; ¶ 0028; sets of 3D data captured of the environment and aligned relative to a 3D different capture positions and orientations relative to the 3D coordinate space – pose information), position information which is information about an origin distinct location, orientation, exposure, and on occasion motion blur. Each of the 2D image frames may also include 3D data associated therewith (e.g., depth data) – location (origin) and orientation of the camera specify the pose of the camera at the particular 3D image capture location – the 3D reference frame usually consists of three orthogonal Cartesian axes associated with some local coordinate reference point or anchor and a directional vector usually associated with the pointing direction of the center of the lens of an image capturing device), depth information which is information about points corresponding to a plurality of depth values measured in the predetermined space (‘547; figs. 3 and 12; ¶ 0028; each image capture includes its own distinct location, orientation, exposure, and on occasion motion blur - measured in the predetermined space – figs. 3 and 12. Each of the 2D image frames may also include 3D data associated therewith (e.g., depth data) using sets of 3D data respectively having points associated with depth or distance information relative to a capture position and orientation that have been aligned relative to a 3D coordinate space), a camera model representing a correlation between a pixel included in the plurality of camera images and a point included in the depth information (‘547; ¶ 0039-0041; 3D model generation component 406 can be configured to employ the sets of 3D data and the 2D image data to generate a 3D model of the real world object or environment. the 3D model generation component 406 can employ an alignment process to generate the 3D model which includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space (x,y,z; the z axis commonly set up to represent depth into a scene); the alignment process includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space); a target selecting step of selecting a depth information point corresponding to a target pixel (‘547; ¶ 0045; determining position and visual feature data for respective points in received 3D data sets associated with known camera capture positions and orientations relative to a 3D coordinate space) which is included in the 360-degree image among a plurality of points included in the depth information (‘547; ¶ 0039-0041; ¶ 0043; the sets of 3D data respectively include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space (x,y,z; the z axis commonly set up to represent depth into a scene)), simultaneously using the position information, the 360-degree model and the depth information (‘547; ¶ 0039-0041; ¶ 0043; ¶ 0046; the sets of 3D data respectively include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space; the alignment process includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space); an image pixel value acquiring step (‘547; ¶ 0086) of acquiring a pixel value selected depth information point (‘547 figs. 3 and 12; ¶ 0028; ¶ 0039-0041; ¶ 0043; the sets of 3D data respectively include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space (x,y,z; the z axis commonly set up to represent depth into a scene); the alignment process includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space) among the plurality of camera images using the pose information (‘547; ¶ 0025-0026; single-direction 2D view frames (e.g., a dozen, hundreds, thousands, etc.), each with their own distinct location, orientation, exposure, and on occasion motion blur. Each of the 2D image frames may also include 3D data associated therewith (e.g., depth data) – location (origin) and orientation of the camera specify the pose of the camera at the particular 3D image capture location – the 3D reference frame usually consists of three orthogonal Cartesian axes associated with some local coordinate reference point or anchor and a directional vector usually associated with the pointing direction of the center of the lens of an image capturing device), the camera model (‘547; ¶ 0039-0041; 3D model generation component 406 can be configured to employ the sets of 3D data and the 2D image data to generate a 3D model of the real world object or environment. the 3D model generation component 406 can employ an alignment process to generate the 3D model which includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space – the Applicant’s definition of a camera model as disclosed in the first paragraph in the Technical Solution section, page 2 of the specification) representing a correlation between a pixel included in the plurality of camera images and a point included in the depth information), and the depth information (‘547; figs. 3 and 12; ¶ 0028; each image capture predetermined space – figs. 3 and 12. Each of the 2D image frames may also include 3D data associated therewith (e.g., depth data) using sets of 3D data respectively having points associated with depth or distance information relative to a capture position and orientation that have been aligned relative to a 3D coordinate space); ; and a 360-degree image generating step of generating the 360-degree image (‘547; ¶ 0098; panoramas would be rendered as six individual cube faced views each made in a different cardinal direction from the selected cluster point using the same rendering methods described herein for generating novel representations based on mixed 2D and 3D media - 360-degree image) without causing a missed portion in the predetermined space (‘547; fig. 13, ¶ 0088, ¶ 0100; one example of processing for deriving information and image data including depth information from local regions to generate a composite view that provides detail for missing data in an area) by repeatedly applying the target selecting step (‘547; ¶ 0044-0045; repeated alignments of 3D input data sets are incorporated into a single coordinated frame) the image pixel value acquiring step (‘547 figs. 3 and 12; ¶ 0028; ¶ 0039-0041; ¶ 0043; the sets of 3D data respectively include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space (x,y,z; the z axis commonly set up to represent depth into a scene); the alignment process includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space), and the target pixel constructing step (‘547; ¶ 0052; ¶ 0065; target images, one or more pixels, are  to all pixels included in the 360-degree image (‘547; ¶ 0044-0045; repeated alignments of 3D input data sets are incorporated into a single coordinated frame), but does not explicitly each wherein the pose information of the origin of the camera is represented as a three-dimensional vector or represented by a polar coordinate system, a rotation matrix, or quaternion.
Steuart, working in the same field of endeavor, however teaches wherein the pose information of the origin of the camera (‘732; figs. 8A and 8B; ¶ 0054; ¶ 0057-0059; In an accurate fixed focus lens, the reference point Rc can be considered the same as the optical center of the lens, and is the same for each pixel vector Vp) is represented as a three-dimensional vector (‘732; fig. 12; ¶ 0068-0070; vectors V and W for the two cameras shown) or represented by a polar coordinate system, a rotation matrix, or quaternion for the benefit of providing a 3D reference frame consisting of three orthogonal Cartesian axes associated with a/the camera optical center the positively specifies the complete six degrees of freedom pose of the image source.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the pose information of the origin of the camera as being a three-dimensional vector as taught by Steuart with the 360-degree image producing methods and systems as taught by Shakib for the benefit of providing a 3D reference frame consisting of three orthogonal Cartesian axes associated with a/the camera optical center the positively specifies the complete six degrees of freedom pose of the image source.

In regard to claim 2 (Currently Amended), Shakib and Steuart teach the 360-degree image producing method of claim 1 and further teach the method as further comprising: between the target selecting step and the image pixel value acquiring step, a multiple correspondence confirming step of confirming whether the depth information point corresponds to pixels of two or more camera images among the plurality of camera images, wherein m-the target pixel constructing step comprises, when the depth information point corresponds to the pixels of two or more camera images (‘732; fig. 12; ¶ 0065-0067; accurate distance to points (depth) is determined), assigning a predetermined weight value 

Regarding claim 3 (Original), Shakib and Steuart teach the 360-degree image producing method of claim 2 and further teach the method as further comprising: a 360-degree image generating step of generating the 360-degree image by repeatedly applying the target selecting step (‘547; ¶ 0044-0045; repeated alignments of 3D input data sets are incorporated into a single coordinated frame), the image pixel value acquiring step (‘547 figs. 3 and 12; ¶ 0028; ¶ 0039-0041; ¶ 0043; the sets of 3D data respectively include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space (x,y,z; the z axis commonly set up to represent depth into a scene); the alignment process includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space), the multiple correspondence confirming step (‘732; fig. 12; ¶ 0065-0067; accurate distance to 

In regard to claim 4 (Currently Amended), Shakib and Steuart teach the 360-degree image producing method of claim 3 and further teach the method as further comprising: a three-dimensional map generating step of generating a three-dimensional map of a virtual space corresponding to the predetermined space (‘547; figs. 3 and 12; ¶ 0034; ¶ 0098; Aspects of systems, apparatuses or processes explained in this disclosure can constitute machine-executable component(s) embodied within machine(s), e.g., embodied in one or more computer readable mediums (or media) associated with one or more machines. Such component(s), when executed by the one or more machines, e.g., computer(s), computing device(s), virtual machine(s), etc. can cause the machine(s) to perform the operations described; panoramas would be rendered as six individual cube faced views each made in a different cardinal direction from the selected cluster point using the same rendering methods described herein for generating novel representations based on mixed 2D and 3D media - 360-degree image) by projecting the generated 360-degree image to geometry information based on the depth information (‘547; figs. 3 and 12; ¶ 0016; ¶ 0028; ¶ 0084-0091; in addition to employing 2D image data for projecting additional color data onto a 3D mesh and for hole filling, rendering component 410 can apply depth to enhance projection mapping of 2D images on a 3D mesh).

Regarding claim 5 (Currently Amended), Shakib and Steuart teach the 360-degree image producing method of claim 4 and further teach wherein comprises;[[,]] selecting a 360-degree image which represents an arbitrary field of view of the virtual space corresponding to the three-dimensional map i, designating at least one 360-degree image other than the representative image to represent a missed field of view which cannot be represented by the representative image is assigning a weight value to the three-dimensional map (‘547; figs. 3 and 12; ¶ 0034; ¶ 0098; Aspects of systems, apparatuses or processes explained in this disclosure can constitute machine-executable component(s) embodied within machine(s), e.g., embodied in one or more computer readable mediums (or media) associated with one or more machines. Such component(s), when executed by the one or more machines, e.g., computer(s), computing device(s), virtual machine(s), etc. can cause the machine(s) to perform the operations described; panoramas would be rendered as six individual cube faced views each made in a different cardinal direction from the selected cluster point using the same rendering methods described herein for generating novel representations based on mixed 2D and 3D media - 360-degree image).

In regard to claim 6 (Currently Amended), Shakib teaches an apparatus for producing a 360-degree image for a predetermined space (‘547; figs. 3 and 12; ¶ 0034; ¶ 0098; Aspects of systems, apparatuses or processes explained in this disclosure can constitute machine-executable component(s) embodied within machine(s), e.g., embodied in one or more computer readable mediums (or media) associated with one or more machines. Such component(s), when executed by the one or more machines, e.g., computer(s), computing device(s), virtual machine(s), etc. can cause the machine(s) to perform the operations described; panoramas would be rendered as six individual cube faced views each made in a different cardinal direction from the selected cluster point using the same rendering methods described herein for generating novel representations based on mixed 2D and 3D media - 360-degree image), the 360-degree image producing apparatus comprising: a computer readable recording medium configured to store a computer executable program (‘547; ¶ 0116; a computer-readable storage medium having computer-executable instructions for performing the acts and/or events of the various methods of the claimed subject matter), and one or more processors configured to operate the computer executable program (‘547; ¶ 0028; a system including a processor), the one or more processors (‘547; ¶ 0028; a system including a processor) being configured to: receive an origin of distinct location, orientation, exposure, and on occasion motion blur. Each of the 2D image frames may also include 3D data associated therewith (e.g., depth data) – location (origin) and orientation of the camera specify the pose of the camera at the particular 3D image capture location – the 3D reference frame usually consists of three orthogonal Cartesian axes associated with some local coordinate reference point or anchor and a directional vector usually associated with the pointing direction of the center of the lens of an image capturing device) which photographs the plurality of camera images (‘547; figs. 3 and 12; ¶ 0028; sets of 3D data captured of the environment and aligned relative to a 3D coordinate space, and wherein the sets of the 3D data are respectively associated with 2D images captured of the environment at different capture positions and orientations relative to the 3D coordinate space – pose information), position information which is information about an origin distinct location, orientation, exposure, and on occasion motion blur. Each of the 2D image frames may also include 3D data associated therewith (e.g., depth data) – location (origin) and orientation of the camera specify the pose of the camera at the particular 3D image capture location – the 3D reference frame usually consists of three orthogonal Cartesian axes associated with some local coordinate reference point or anchor and a directional vector usually associated with the pointing direction of the center of the lens of an image capturing device), depth information which is information about points corresponding to a plurality of depth values measured in the predetermined space predetermined space – figs. 3 and 12. Each of the 2D image frames may also include 3D data associated therewith (e.g., depth data) using sets of 3D data respectively having points associated with depth or distance information relative to a capture position and orientation that have been aligned relative to a 3D coordinate space), a camera model representing a correlation between a pixel included in the plurality of camera images and a point included in the depth information (‘547; ¶ 0039-0041; 3D model generation component 406 can be configured to employ the sets of 3D data and the 2D image data to generate a 3D model of the real world object or environment. the 3D model generation component 406 can employ an alignment process to generate the 3D model which includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space – the Applicant’s definition of a camera model as disclosed in the first paragraph in the Technical Solution section, page 2 of the specification), and a 360-degree model representing a correlation between a pixel included in the 360-degree image and the point included in the depth information (‘547; ¶ 0039-0041; ¶ 0043; the sets of 3D data respectively include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space (x,y,z; the z axis commonly set up to represent depth into a scene); the alignment process includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space); select include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space (x,y,z; the z axis commonly set up to represent depth into a scene)), simultaneously using the position information, the 360-degree model and the depth information (‘547; ¶ 0039-0041; ¶ 0043; ¶ 0046; the sets of 3D data respectively include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space; the alignment process includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space); acquire selected depth information point (‘547 figs. 3 and 12; ¶ 0028; ¶ 0039-0041; ¶ 0043; ¶ 0086; the sets of 3D data respectively include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space (x,y,z; the z axis commonly set up to represent depth into a scene); the alignment process includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space) among the plurality of camera images using the pose information (‘547; ¶ 0025-0026; single-direction 2D view frames (e.g., a dozen, hundreds, thousands, etc.), each with their own distinct location, orientation, exposure, and on occasion motion blur. Each of the 2D image frames may also include 3D data associated therewith (e.g., depth data) – location (origin) and orientation of the camera specify the pose of the camera at the particular 3D image capture location – the 3D reference frame usually consists of three orthogonal Cartesian axes associated with some local coordinate reference point or anchor and a directional vector usually associated with the pointing direction of the center of the lens of an image capturing device), the camera predetermined space – figs. 3 and 12. Each of the 2D image frames may also include 3D data associated therewith (e.g., depth data) using sets of 3D data respectively having points associated with depth or distance information relative to a capture position and orientation that have been aligned relative to a 3D coordinate space); construct ; and generate the 360-dearee image (‘547; ¶ 0098; panoramas would be rendered as six individual cube faced views each made in a different cardinal direction from the selected cluster point using the same rendering methods described herein for generating novel representations based on mixed 2D and 3D media - 360-degree image) without causing a missed portion in the predetermined space (‘547; fig. 13, ¶ 0088, ¶ 0100; one example of processing for deriving information and image data including depth information from local regions to generate a composite view that provides detail for missing data in an area) by repeatedly applying the selecting the depth information point (‘547; ¶ 0044-0045; repeated alignments of 3D input data sets are incorporated into a single coordinated , the acquiring the pixel value of the pixel of the camera image (‘547 figs. 3 and 12; ¶ 0028; ¶ 0039-0041; ¶ 0043; the sets of 3D data respectively include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space (x,y,z; the z axis commonly set up to represent depth into a scene); the alignment process includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space), and the constructing the pixel value of the target pixel (‘547; ¶ 0052; ¶ 0065; target images, one or more pixels, are rendered from the originally captured per pixel information) to all pixels included in the 360-degree image (‘547; ¶ 0044-0045; repeated alignments of 3D input data sets are incorporated into a single coordinated frame), but does not explicitly teach wherein the pose information of the origin of the camera is represented as a three-dimensional vector or represented by a polar coordinate system, a rotation matrix, or quaternion.
Steuart, working in the same field of endeavor, however teaches wherein the pose information of the origin of the camera (‘732; figs. 8A and 8B; ¶ 0054; ¶ 0057-0059; In an accurate fixed focus lens, the reference point Rc can be considered the same as the optical center of the lens, and is the same for each pixel vector Vp) is represented as a three-dimensional vector (‘732; fig. 12; ¶ 0068-0070; vectors V and W for the two cameras shown) or represented by a polar coordinate system, a rotation matrix, or quaternion
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the pose information of the origin of the camera as being a three-dimensional vector as taught by Steuart with the 360-degree image producing methods and systems as taught by Shakib for the benefit of providing a 3D reference frame consisting of three orthogonal Cartesian axes associated with a/the camera optical center the positively specifies the complete six degrees of freedom pose of the image source.

Regarding claim 7 (Currently Amended), Shakib and Steuart teach the 360-degree image producing apparatus of claim 6 and further teach wherein the one or more processors are configured to confirm and wherein when the depth information point corresponds to the pixels of two or more camera images (‘732; fig. 12; ¶ 0065-0067; accurate distance to points (depth) is determined), the one or more processors are configured to assign a predetermined weight value to each of the pixels of two or more camera images to construct a-the pixel value of the target pixel (‘547; ¶ 0083; weighting assignment methods for combining/blending two or more captured images).

In regard to claim 8 (Currently Amended), Shakib and Steuart teach the 360-degree image producing apparatus of claim 7 and further teach wherein the one or more processors are configured to generate the selecting the depth information point (‘547; ¶ 0044-0045; repeated alignments of 3D input data sets are incorporated into a single coordinated frame), the acquiring the pixel value of the pixel of the camera image (‘547 figs. 3 and 12; ¶ 0028; ¶ 0039-0041; ¶ 0043; the sets of 3D data respectively include points corresponding to image pixels, wherein the respective points are associated with position information indicating their position relative to the 3D coordinate space (x,y,z; the z axis commonly set up to represent depth into a scene); the alignment process includes aligning the captured sets of 3D data and/or respective points included in the sets of 3D data relative to one another and the 3D coordinate space), the confirming whether the depth information point corresponds to the pixels of the two or more camera images (‘732; fig. 12; ¶ 0065-0067; accurate distance to points (depth) is determined), and the constructing the pixel value of the target pixel to all pixels included in the 360-degree image (‘547; ¶ 0052; ¶ 0065; target images, one or more pixels, are rendered from the originally captured per pixel information).

Regarding claim 9 (Currently Amended), Shakib and Steuart teach the 360-degree image producing apparatus of claim 8 and further teach the one or more processors are configured to generate predetermined space (‘547; figs. 3 and 12; ¶ 0034; ¶ 0098; Aspects of systems, apparatuses or processes explained in this disclosure can constitute machine-executable component(s) embodied within machine(s), e.g., embodied in one or more computer readable 

In regard to claim 10 (Currently Amended), Shakib and Steuart teach the 360-degree image producing apparatus of claim 9 and further teach the one or more processors are configured to: select , designate at least one 360-degree image other than the representative image as a supplementary image to represent a missed field of view which cannot be represented by the representative image (‘547; fig. 13, ¶ 0100; one example of processing for deriving information and image data including depth information from local regions to generate a composite view that provides detail for missing data in an area), and assign a weight value to information of the representative image and the supplemental image (‘547; ¶ 0083; weighting assignment methods for combining/blending two  to generate a projected image corresponding to an arbitrary field of view .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above which includes a new grounds of rejection that was necessitated by the Applicant’s amendment.

The Applicant’s arguments filed 16 February 2021 are primarily based upon the extensively amended claim features incorporated into independent claims 1 and 6.

The Examiner respectfully submits that, at the time Applicant argued against the 

Independent claims 1 and 6 are rejected as shown in the claim rejection section above and are argued as shown immediately above.

Dependent claims 2-5 and 7-10 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection section above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613